TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00092-CR



                             Randall Joseph Boudreaux, Appellant

                                                 v.

                                  The State of Texas, Appellee


          FROM THE COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY
NO. C-1-CR-09-209499, HONORABLE CARLOS HUMBERTO BARRERA, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed his notice of appeal on January 11, 2012, and the clerk’s record was

filed on February 13. On March 14, we sent appellant’s counsel notice that the reporter’s record was

overdue and that the court reporter had informed us that appellant had neither paid for nor made

arrangements to pay for the record. To date, the record has not been filed. On May 24, we sent

appellant’s counsel notice that the brief was overdue, requesting a response no later than June 4.

Counsel has not responded, and the brief has not been filed.

               The appeal is therefore abated. The trial court shall conduct a hearing to determine

whether appellant still wishes to pursue his appeal, whether he is indigent, and whether counsel has

abandoned the appeal. See Tex. R. App. P. 38.8(b). The court shall make appropriate findings and

recommendations, and a supplemental record from this hearing, including copies of all findings and
orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk of this Court

no later than December 21, 2012. See id.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Abated

Filed: November 16, 2012

Do Not Publish




                                                  2